DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 26 March 2021 has been entered. Claims 1-4 remain pending in the application. Applicant’s amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 7 Jan 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al (JP2012219949; Reference and English Machine Translation provided by Applicant on the IDS dated 1 Sept 2020) in view of Allen (US 2,991,918).
Regarding Claim 1, Ozaki et al disclose a valve device (Figure 2).  The device comprising: 
a body (generally at 21), the body having a gas flow path (from 21f to 21s and to 21b), wherein: the gas flow path is configured to allow communication between an inside and an outside of a tank 
but fails to expressly disclose where the first flow path and the second flow path intersect each other outside of the tank.
Allen teaches a valve device (Figure 1) with a gas flow path (via 7 and 4) with a first flow path (7), an intersecting portion (between 8 and 6) and a second flow path (4), where the first flow path and the second flow path intersect each other outside of the tank (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ozaki et al to incorporate the teachings of Allen to provide for where the first flow path and the second flow path intersect each other outside of the tank.  Doing so would be combining prior art elements according to known methods (providing the valve device of Ozaki et al outside the tank as taught by Allen) to yield predictable results (such that the valve body is protected from the material on the interior of the tank).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided for where the first flow path and the second flow In re Japikse, 86 USPQ 70.
Regarding Claim 2, Ozaki et al disclose where the valve has a main valve (22) that opens and closes the valve seat (Figure 2); the main valve includes a pilot chamber (Q1), a pilot passage (22b), a pilot valve seat (22c), and a pilot valve (24), the pilot passage being configured to allow communication between a main valve hole of the valve seat (though 21a) and the pilot chamber (Q1 at Figure 2), the pilot valve seat being provided between the pilot passage and the pilot chamber (Figure 2), the pilot valve being disposed so as to reciprocate in the pilot chamber and being configured to open and close the pilot valve seat (Figure 2; Figure 5), and the pilot valve contacting the pilot valve seat and being urged by an urging member (25); and the drive mechanism is configured to open the pilot valve and then open the main valve when the gas is discharged from the tank (paragraph 73).  
Regarding Claim 3, Ozaki et al disclose where the tank is a fuel tank, and the gas is a gas that serves as a fuel (Paragraph 24).  
Regarding Claim 4, Ozaki et al disclose where the fuel tank is configured to be mounted on a vehicle (Paragraph 24).
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753